RENDERED: MARCH 25, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                  Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0831-MR

ANTONIO CORDERA DOUGLAS                                            APPELLANT


                  APPEAL FROM DAVIESS CIRCUIT COURT
v.                HONORABLE LISA PAYNE JONES, JUDGE
                        ACTION NO. 17-CR-00228


COMMONWEALTH OF KENTUCKY                                             APPELLEE


                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; GOODWINE AND McNEILL,
JUDGES.

McNEILL, JUDGE: Antonio Cordera Douglas appeals from an order of the

Daviess Circuit Court denying his motion pursuant to Kentucky Rules of Criminal

Procedure (RCr) 11.42. We affirm.

            The underlying factual history of this matter was summarized in

Douglas v. Commonwealth, No. 2018-SC-000250-MR, 2019 WL 1747031 (Ky.

Apr. 18, 2019):
        On January 21, 2017, [Victoria] McFarland drove
to Douglas’ home in Daviess County, Kentucky, to “hang
out” and have sex. They had known each other for much
of their lives and had a history of intimacy with each
other. Prior to her arrival, McFarland consumed two
beers and also smoked marijuana. While at Douglas’
house, Douglas told McFarland that he was scared and
felt like someone was after him. Douglas then left the
room and returned with a pistol. McFarland told him that
he did not need the gun and that it was “not going to do
anything for [him].” The two began kissing.

       Sometime thereafter, McFarland noticed Douglas’
pistol on the floor, picked it up, and placed it in a nearby
potted plant located in the corner of the living room.
After a period of additional kissing, McFarland decided
that she wanted to leave. Douglas protested and asked
her where his gun was. He then stated that she was not
allowed to leave until he found his gun. McFarland
informed him that the gun was in the plant. After she
turned and attempted to leave, Douglas grabbed her shirt,
sat her down on a chair, pointed the gun at her head and
shot her. The bullet passed through McFarland’s right
arm and pelvic area, with an exit wound on her buttock.

       Douglas declined McFarland’s cry for help.
Instead, he laughed and said that she “took that like a
soldier.” He then picked her up, exited the house, and
placed her in the driver’s seat of her car. McFarland
successfully drove home but then fell on the ground after
exiting her vehicle. Seeing her neighbor nearby, she
yelled “he shot me over a piece of ass!”

       McFarland was hospitalized for two or three days
during which she underwent two surgeries. Her arm
required a metal plate and screws. In addition to other
injuries, her strength and mobility had been diminished,
specifically in her fingers. She disclosed to an
investigating detective that although she thought the
shooting was intentional, it could have been an

                            -2-
                 “accident.” This disclosure was reiterated during her
                 subsequent trial testimony.

Id. at *1.

                 Douglas was sentenced to twenty years’ incarceration following a jury

trial.1 After the Kentucky Supreme Court affirmed Douglas’ conviction, he filed a

pro se motion for relief pursuant to RCr 11.42 in the Daviess Circuit Court. The

motion was denied without an evidentiary hearing. This appeal followed.

                 To prevail under RCr 11.42, the defendant must show that trial

counsel’s performance was deficient by demonstrating counsel made errors so

serious that counsel was not functioning as the “counsel” guaranteed the defendant

by the Sixth Amendment. The defendant must also show that the deficient

performance prejudiced the defense by demonstrating that counsel’s errors were so

serious as to deprive the defendant of a fair trial, i.e., a trial whose result is reliable.

Unless a defendant makes both showings, it cannot be said that the conviction

resulted from a breakdown in the adversary process that renders the result

unreliable. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80

L. Ed. 2d 674 (1984). The proper standard for attorney performance is that of

reasonably effective assistance and the inquiry must be whether counsel’s

assistance was reasonable considering all of the circumstances. Id. “[A] court



1
    The jury also found that Douglas was a persistent felony offender in the first degree.

                                                  -3-
must indulge a strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance; that is, the defendant must overcome

the presumption that, under the circumstances, the challenged action might be

considered sound trial strategy.” Id. at 689, 104 S. Ct. at 2065 (internal quotation

marks and citation omitted).

             Douglas raises four arguments to this Court, which we will address in

turn. His first two arguments concern the racial composition of the jury. He

contends that he was denied effective assistance of counsel because his trial

attorney failed to object to (1) the venire panel not being a representative cross

section of the population; and (2) a jury in which there was a substantial

underrepresentation of a racial or other identifiable group. The first part of

Douglas’ argument is self-defeating. On page 4 of his brief to this Court, he

acknowledges “there was no showing that the jurors in this case were not drawn

from a fair cross section of the community[.]” Nevertheless, he asserts that trial

counsel should have raised the issue. Douglas’ argument is without merit and we

decline to address it further.

             Turning to the second part of Douglas’ argument regarding the racial

composition of the jury, we similarly find it to be meritless. The right to a

completely impartial jury does not entitle parties to a jury of any particular

composition. See Commonwealth v. Doss, 510 S.W.3d 830, 835 (Ky. 2016).


                                          -4-
Without any evidence whatsoever, Douglas asserts that trial counsel “failed to

investigate the back door practices of racial discrimination utilized by officials in

Daviess County where only 1 or 2 African American’s [sic] are called to be venire

panel members[.]”2 Douglas fails to identify what he believes these “back door

practices” to be, yet he contends his attorney should have made the argument

nonetheless.

                        “Defendants under our criminal statutes are not
                 entitled to demand representatives of their racial
                 inheritance upon juries before whom they are
                 tried.” [Akins v. State of Texas, 325 U.S. 398, 403, 65 S.
                 Ct. 1276, 89 L. Ed. 1692 (1945)]. “Although a defendant
                 has no right to a petit jury composed in whole or in part
                 of persons of [the defendant’s] own race, he or she does
                 have the right to be tried by a jury whose members are
                 selected by nondiscriminatory criteria.” Powers v. Ohio,
                 499 U.S. 400, 404, 111 S. Ct. 1364, 113 L. Ed. 2d 411
                 (1991) (internal quotes and citations omitted.) The
                 Constitution does not require “petit juries . . . [that]
                 mirror the community and reflect the various distinctive
                 groups in the population,” Taylor v. Louisiana, 419 U.S.
                 522, 538, 95 S. Ct. 692, 42 L. Ed. 2d 690 (1975)[.]

Doss, 510 S.W.3d at 835.

                 The Kentucky Supreme Court went on to describe the criteria used in

Kentucky to select prospective jurors:

                 [t]he selection of prospective jurors is now accomplished
                 by an indifferent and color-blind computer that produces
                 a randomized list of prospective jurors consisting of the
                 county’s roll of registered voters, persons over the age of

2
    See page 3 of Appellant’s brief.

                                             -5-
                eighteen holding valid drivers’ licenses, and citizens of
                the state who have filed resident individual tax returns.
                KRS[3] 29A.040; see Administrative Procedures for the
                Court of Justice, Part II, Sections 3 and 5.

Id. at 836. Douglas fails to identify any irregularities with the process of selection

of prospective jurors in his case. His argument must fail.

                Douglas next argues that his trial counsel failed to present a defense.

He asserts, with no factual basis whatsoever, that defense counsel should have

presented a defense of “insanity or EED.”4 We find this argument to be meritless.

Douglas exercised his Fifth Amendment right against self-incrimination and

declined to testify. Defense counsel did not call any witnesses. Douglas fails to

identify any witnesses he believes should have been called in his defense or the

factual basis for any defense related to insanity or EED. RCr 11.42(2) requires that

Douglas’ motion “shall state specifically the grounds on which the sentence is

being challenged and the facts on which the movant relies in support of such

grounds.” He failed to do so.

                Moreover, Douglas’ assertions are contradicted by the record before

us. Defense counsel aggressively and thoroughly cross-examined the victim in this

case. It was clear from cross-examination that counsel’s trial strategy was to show



3
    Kentucky Revised Statutes.
4
    Although undefined by Douglas, we presume “EED” to mean extreme emotional disturbance.

                                             -6-
the shooting was accidental, rather than the result of any intentional act or wanton

behavior by Douglas. Counsel’s cross-examination resulted in the victim

admitting that she had used alcohol and marijuana on the night of the shooting and

that Douglas was not angry, jealous, or otherwise exhibiting aggressive behavior

on the night in question. McFarland also admitted that, even though she told

police she believed the shooting was intentional, she could not say that it was

intentional and acknowledged it could have been accidental. Trial counsel was

also able to reveal inconsistencies between what McFarland told police on the

night of the shooting and her testimony at trial. Accordingly, trial counsel

demonstrated at least a level of reasonable effectiveness and Douglas’ argument

must fail.

             Douglas finally contends that trial counsel “failed to offer evidence of

[his] mental state at the time of the offense in mitigation at sentencing[.]” His

entire supporting argument is two sentences in length. Although defense counsel

did not call any witnesses during the sentencing phase of the trial, she asked the

jury for leniency. The jury sentenced Douglas to twenty years’ incarceration after

finding he was a persistent felony offender in the first degree. This was in lieu of

any sentence for his conviction of assault in the first degree. Douglas was facing

twenty to fifty years or a life sentence, and the jury recommended the minimum




                                         -7-
amount of time. Therefore, we disagree with Douglas that trial counsel’s strategy

was ineffective.

            For the foregoing reasons, the order of the Daviess Circuit Court is

affirmed.

            ALL CONCUR.



BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

Antonio Cordera Douglas, pro se          Daniel Cameron
LaGrange, Kentucky                       Attorney General of Kentucky

                                         Christopher Henry
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                        -8-